Citation Nr: 0718945	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  93-12 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for gastroenteritis.

3.  Entitlement to a compensable rating for internal 
hemorrhoids.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a right leg 
disorder.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which assigned a 10 percent rating for the 
veteran's service-connected tinnitus, denied compensable 
ratings for his service-connected gastroenteritis and 
hemorrhoids, and denied service connection for his back, 
right hip, and right leg disorders, and GERD.

The veteran provided testimony at a hearing before personnel 
at the RO in October 1993.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

In April 2003, the Board remanded the case for additional 
development and notification.  The case has now been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, as such, a 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  Nevertheless, for the 
reasons detailed in the REMAND portion of this decision 
below, other development is required with respect to the 
gastroenteritis and hemorrhoids claims.  Accordingly, these 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
case has been completed.

2.  The assignment of a rating in excess of 10 percent for 
the veteran's tinnitus is legally precluded.

3.  The veteran's back, right hip, and right leg disorders, 
and GERD were all first diagnosed many years after his 
separation from active duty, and no competent medical opinion 
is of record which relates any of these disabilities to 
active service.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Service connection is not warranted for the veteran's 
back disorder, right hip disorder, right leg disorder, and/or 
GERD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the veteran's tinnitus claim, for the reasons 
detailed below the Board concludes that this claim must be 
denied as a matter of law.  In Manning v. Principi, 16 Vet. 
App. 534 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Similarly, VA's General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the veteran 
in developing evidence to substantiate a claim, where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.

In regard to the service connection claims, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the veteran's 
claims by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in the claims.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOPGCPREC 
7- 2004.  Under such circumstances, the United States Court 
of Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification 
letters in August 2001, September 2003, and April 2006.  
Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  He has had 
the opportunity to present evidence and argument in support 
of his claims, to include at the October 1993 RO hearing.  
Moreover, he was accorded VA medical examinations in 
conjunction with this case in August 1992 and October 2001.  
Although these examinations did not address the etiology of 
the disabilities for which the veteran is currently seeking 
service connection, the Board finds that no such development 
is required by the facts of this case.  Simply put, the 
outcome of these claims hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service incurrence or aggravation of the 
claimed disabilities, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise.  Consequently, the Board finds 
that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Tinnitus

The veteran is currently assigned a 10 percent rating for his 
service-connected tinnitus pursuant to Diagnostic Code 6260. 

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87 (2002)).  The regulation was again revised in 
May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 
(2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  (As discussed below, 
until recently this was a matter of some dispute.)

        10% Tinnitus, recurrent.

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.

        10% Tinnitus, recurrent.

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

In this case, the veteran's appeal is from an October 1992 
rating decision, which was clearly prior to June 2003 
revision of Diagnostic Code 6260.  Where, as here, a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOPGCPREC 7-2003; see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

Therefore, both versions of the regulation are potentially 
applicable to his claim. However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of 
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  However, in the subsequent Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed the 
Court's holding in Smith, concluding that the Court erred in 
not deferring to the VA's interpretation of Diagnostic Code 
6260, which is that a veteran is entitled only to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See also 38 U.S.C.A. § 
7252(b) (West 2002) (commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"); Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) (holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with one 
recognized exception limited to constitutional challenges).

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a back disorder, right hip 
disorder, right leg disorder, and GERD.

The Board acknowledges that the veteran's service medical 
records reflect that he was treated for gastroenteritis while 
on active duty, for which service connection has been 
established.  However, the record does not reflect that he 
was treated for GERD during active service.  There are also 
no entries indicating any problems regarding his back, right 
hip, and/or right leg.  In fact, he was found to have no 
musculoskeletal defects on his January 1946 discharge 
examination.

The Board also notes that there is no competent medical 
evidence showing diagnoses of the claimed disabilities until 
decades after the veteran's separation from active duty.  For 
example, there were no findings of GERD on VA 
gastrointestinal examinations conducted in May 1966 and March 
1977.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, the Court has indicated that a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 
365 (1992).  Here, the veteran did not indicate he was 
seeking service connection for any of the claimed 
disabilities until 1992, approximately 46 years after his 
separation from active duty.  The Board finds this delay to 
be of particular significance in this case as the veteran has 
had multiple dealings with VA since his separation from 
service.  For example, service connection has been in effect 
for his tinnitus, gastroenteritis, and hemorrhoids since 
January 1946.

The Board further finds that there is no competent medical 
opinion which relates the veteran's current back disorder, 
right hip disorder, right leg disorder, and/or GERD to active 
service.  Moreover, under these circumstances, any such 
opinion on whether the claimed disabilities are linked to 
service would obviously be speculative.  Simply put, there is 
no relevant complaint, clinical finding, or laboratory 
finding for a clinician to link any of the claimed 
disabilities to the veteran's military service.  

In summary, the veteran's GERD, as well as his disabilities 
of the back, right hip, and right leg, were first diagnosed 
decades after his separation from active duty, and no 
competent medical evidence is of record which relates these 
disabilities to active service.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the veteran's service connection claims.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.


ORDER

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for GERD is denied.


REMAND

In this case, the Board acknowledges that the veteran was 
accorded VA medical examinations which evaluated the severity 
of his service-connected gastroenteritis and hemorrhoids in 
August 1992 and October 2001.  Nevertheless, the Board cannot 
ignore the fact that it has been more than 6 years since the 
veteran was last accorded a VA examination for disability 
evaluation purposes.  Simply put, it indicates that the 
evidence of record may not accurately reflect the current 
nature and severity of these service-connected disabilities.  
Therefore, the Board concludes that a new examination(s) is 
required in this case.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also VAOPGCPREC 11-95.  

Since the Board has determined that a new examination(s) is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report f+or such examinations.  The provisions of 38 
C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
gastroenteritis and hemorrhoids since 
March 2006.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination(s) to evaluate the current 
nature and severity of his service-
connected gastroenteritis and 
hemorrhoids.  The claims folder should be 
made available to the examiner(s) for 
review of pertinent documents therein in 
connection with the examination(s).  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the last SSOC in October 2006, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


